               Case 21-10499-JKS                   Doc 1        Filed 01/21/21 Entered 01/21/21 15:29:27                               Desc Main
                                                                Document     Page 1 of 18

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NEW JERSEY

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Juan
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Pablo
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Cardona
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0196
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
              Case 21-10499-JKS                 Doc 1       Filed 01/21/21 Entered 01/21/21 15:29:27                              Desc Main
                                                            Document     Page 2 of 18
Debtor 1   Juan Pablo Cardona                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 99 Manchester Place
                                 Newark, NJ 07104
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Essex
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 21-10499-JKS                  Doc 1        Filed 01/21/21 Entered 01/21/21 15:29:27                                Desc Main
                                                              Document     Page 3 of 18
Debtor 1    Juan Pablo Cardona                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 21-10499-JKS                  Doc 1         Filed 01/21/21 Entered 01/21/21 15:29:27                             Desc Main
                                                               Document     Page 4 of 18
Debtor 1    Juan Pablo Cardona                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
               Case 21-10499-JKS                   Doc 1       Filed 01/21/21 Entered 01/21/21 15:29:27                             Desc Main
                                                               Document     Page 5 of 18
Debtor 1    Juan Pablo Cardona                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 21-10499-JKS                 Doc 1       Filed 01/21/21 Entered 01/21/21 15:29:27                                    Desc Main
                                                            Document     Page 6 of 18
Debtor 1    Juan Pablo Cardona                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Juan Pablo Cardona
                                 Juan Pablo Cardona                                                Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     January 21, 2021                                  Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 21-10499-JKS                   Doc 1          Filed 01/21/21 Entered 01/21/21 15:29:27                            Desc Main
                                                                 Document     Page 7 of 18
Debtor 1   Juan Pablo Cardona                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ David Beslow, Esq.                                             Date         January 21, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                David Beslow, Esq. 5300
                                Printed name

                                Goldman & Beslow, LLC
                                Firm name

                                7 Glenwood Avenue
                                Suite 311B
                                East Orange, NJ 07017
                                Number, Street, City, State & ZIP Code

                                Contact phone     973-677-9000                               Email address         yrodriguez@goldmanlaw.org
                                5300 NJ
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 21-10499-JKS   Doc 1   Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                                Document     Page 8 of 18


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Amex
                        Correspondence/Bankruptcy
                        Po Box 981540
                        El Paso, TX 79998


                        Amex
                        P.o. Box 981537
                        El Paso, TX 79998


                        Bank of America
                        Attn: Bankruptcy
                        4909 Savarese Circle
                        Tampa, FL 33634


                        Bank of America
                        Attn: Bankruptcy
                        4909 Savarese Circle
                        Tampa, FL 33634


                        Bank of America
                        Attn: Bankruptcy
                        Po Box 982234
                        El Paso, TX 79998


                        Bank of America
                        Po Box 982238
                        El Paso, TX 79998


                        Bank of America
                        Po Box 982238
                        El Paso, TX 79998


                        Bank of America
                        Po Box 982238
                        El Paso, TX 79998


                        Better Real Estate
                        101 Eisenhower Parkway
                        #300
                        Roseland, NJ 07068


                        Bryce Beiderman
                        734 Boulevard East
                        Weehawken, NJ 07086
Case 21-10499-JKS   Doc 1   Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document     Page 9 of 18



                    Central Loan
                    Attn: Bankruptcy
                    Po Box 77404
                    Ewing, NJ 08628


                    Central Loan
                    Po Box 77404
                    Ewing, NJ 08628


                    Chase Card Services
                    Attn: Bankruptcy
                    Po Box 15298
                    Wilmington, DE 19850


                    Chase Card Services
                    Attn: Bankruptcy
                    Po Box 15298
                    Wilmington, DE 19850


                    Chase Card Services
                    Po Box 15369
                    Wilmington, DE 19850


                    Chase Card Services
                    Po Box 15369
                    Wilmington, DE 19850


                    Citi/Sears
                    Citibank/Centralized Bankruptcy
                    Po Box 790034
                    St Louis, MO 63179


                    Citi/Sears
                    Po Box 6217
                    Sioux Falls, SD 57117


                    Citibank
                    Citicorp Credit Srvs/Centralized Bk dept
                    Po Box 790034
                    St Louis, MO 63179


                    Citibank
                    Citi Mtg, Inc/Bankruptcy
                    Mc- 730 Po Box 790130
                    O'Fallon, MO 63368
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 10 of 18



                    Citibank
                    Citicorp Credit Srvs/Centralized Bk dept
                    Po Box 790034
                    St Louis, MO 63179


                    Citibank
                    Po Box 6217
                    Sioux Falls, SD 57117


                    Citibank
                    Po Box 6181
                    Sioux Falls, SD 57117


                    Citibank
                    Po Box 6241
                    Sioux Falls, SD 57117


                    Citibank/Exxon Mobile
                    Attn: Bankruptcy
                    Po Box 790034
                    St Louis, MO 63179


                    Citibank/Exxon Mobile
                    Po Box 6497
                    Sioux Falls, SD 57117


                    Citibank/The Home Depot
                    Citicorp Credit Srvs/Centralized Bk dept
                    Po Box 790034
                    St Louis, MO 63179


                    Citibank/The Home Depot
                    Po Box 6497
                    Sioux Falls, SD 57117


                    City of Newark
                    Department of Water/Sewer
                    920 Broad Street, Room B-31F
                    Newark, NJ 07102


                    City of Newark
                    Tax Collector
                    920 Broad Street
                    Newark, NJ 07102
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 11 of 18



                    City of Newark
                    Tax Collector
                    920 Broad Street
                    Newark, NJ 07102


                    City of Newark
                    Water/Sewer Dept.
                    920 Broad Street
                    Newark, NJ 07102


                    Comenity Bank/Victoria Secret
                    Attn: Bankruptcy
                    Po Box 182125
                    Columbus, OH 43218


                    Comenity Bank/Victoria Secret
                    Po Box 182789
                    Columbus, OH 43218


                    Corey Jones
                    Better Real Estate
                    101 Eisenhower Parkway
                    #300
                    Roseland, NJ 07068


                    Costco Anywhere Visa Card
                    Attn: Bankruptcy
                    Po Box 6500
                    Sioux Falls, SD 57117


                    Costco Anywhere Visa Card
                    Po Box 6190
                    Sioux Falls, SD 57117


                    David Stanley Brown
                    372 Holly Drive
                    Wyckoff, NJ 07481


                    David Stanley-Brown c/o
                    Harold P Cook III & Assoc.
                    886 Belmont Avenue
                    Suite B
                    Haledon, NJ 07508
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 12 of 18



                    Equifax
                    P.O. Box 740241
                    Atlanta, GA 30374-0241


                    Equifax Credit Info. Services,Inc.
                    P.O. Box 740241
                    Atlanta, GA 30374


                    Experian
                    P.O. Box 2002
                    Allen, TX 75013


                    Experian
                    P.O. Box 4500
                    Allen, TX 75013


                    Florostone Realty Inc.
                    429 Chestnut Street
                    Roselle Park, NJ 07204


                    Grisela Flores
                    Florostone Realty Inc.
                    429 Chestnut Street
                    Roselle Park, NJ 07204


                    Home Point Fncl Corp
                    Attn: Bankruptcy
                    11511 Luna Rd, Ste 200
                    Farmers Branch, TX 75234


                    Home Point Fncl Corp
                    4849 Greenville Avenue
                    Dallas, TX 75206


                    Internal Revenue Service
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346


                    Juan P Villafane
                    555 Mount Prospect Avenue
                    Newark, NJ 07104
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 13 of 18



                    Katilia Y Velez
                    Hacienda De La Baume
                    #149
                    Boqueron, PR 00622


                    Katilia Y Velez
                    Hacienda De La Baume
                    #149
                    Boqueron, PR 00622


                    Kohls/Capital One
                    Attn: Credit Administrator
                    Po Box 3043
                    Milwaukee, WI 53201


                    Kohls/Capital One
                    Po Box 3115
                    Milwaukee, WI 53201


                    Lafayette Lending, LLC
                    853 Broadway
                    Fl. 5
                    New York, NY 10003


                    LendingClub
                    Attn: Bankruptcy
                    595 Market St, Ste 200
                    San Francisco, CA 94105


                    LendingClub
                    595 Market St
                    San Francisco, CA 94105


                    Lincoln Automotive Fin
                    Attn: Bankruptcy
                    Po Box 542000
                    Omaha, NE 68154


                    Lincoln Automotive Fin
                    Attn: Bankruptcy
                    Po Box 542000
                    Omaha, NE 68154


                    Lincoln Automotive Fin
                    Pob 542000
                    Omaha, NE 68154
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 14 of 18



                    Lincoln Automotive Fin
                    Pob 542000
                    Omaha, NE 68154


                    Pro Cap 8 LLC
                    US Bank Cust for Pro Cap 8
                    50 South 16th Street
                    Suite 2050
                    Philadelphia, PA 19102


                    Rodrigo Cardona
                    144-44 38th Avenue
                    Apartment G
                    Flushing, NY 11354


                    Security National Mortgage
                    Central Loan & Admin Reporting
                    Ewing, NJ 08628


                    Security National Mortgage Company
                    Attn: Bankruptcy
                    5300 South 360 West
                    Salt Lake City, UT 84123


                    Security National Mortgage Company
                    5300 South 360 West
                    Salt Lake City, UT 84123


                    Shelby County Trustee
                    PO Box 2751
                    Memphis, TN 38101-2751


                    Skyone Federal Cu
                    1 Cross Island Plz
                    Rosedale, NY 11422


                    State of New Jersey
                    Division of Taxation
                    50 Barrack Street
                    P.O. Box 269
                    Trenton, NJ 08625-0269


                    State of New Jersey
                    c/o Attorney General
                    25 West Market Street
                    Trenton, NJ 08625
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 15 of 18



                    Suzi Tortora
                    734 Boulevard East
                    Weehawken, NJ 07086


                    Syncb/HH Gregg
                    Attn: Bankruptcy
                    Po Box 965060
                    Orlando, FL 32896


                    Syncb/HH Gregg
                    C/o Po Box 965036
                    Orlando, FL 32896


                    Synchrony Bank/ JC Penneys
                    Attn: Bankruptcy
                    Po Box 965064
                    Orlando, FL 32896


                    Synchrony Bank/ JC Penneys
                    Po Box 965007
                    Orlando, FL 32896


                    Synchrony Bank/Gap
                    Attn: Bankruptcy
                    Po Box 965060
                    Orlando, FL 32896


                    Synchrony Bank/Gap
                    Po Box 965005
                    Orlando, FL 32896


                    Synchrony Bank/Howards
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896


                    Synchrony Bank/Howards
                    C/o Po Box 965036
                    Orlando, FL 32896


                    Synchrony Bank/PC Richards & Sons
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 16 of 18



                    Synchrony Bank/PC Richards & Sons
                    C/o Po Box 965036
                    Orlando, FL 32896


                    Synchrony Bank/TJX
                    Attn: Bankruptcy Dept
                    Po Box 965064
                    Orlando, FL 32896


                    Synchrony Bank/TJX
                    Po Box 965015
                    Orlando, FL 32896


                    Target
                    c/o Financial & Retail Services
                    Mailstop BT PO Box 9475
                    Minneapolis, MN 55440


                    Target
                    Po Box 673
                    Minneapolis, MN 55440


                    Teachers Federal Credit Union
                    Attn: Bankruptcy
                    Po Box 9005
                    Smithtown, NY 11787


                    Teachers Federal Credit Union
                    102 Motor Pkwy
                    Hauppauge, NY 11788


                    TLOA of NJ LLC
                    11 Talcott Notch Road
                    2nd Floor
                    Farmington, CT 06032


                    TOLA OF NJ LLC
                    11 Talcott Notch Road
                    2nd Floor
                    Farmington, CT 06032


                    TransUnion Consumer Solutions
                    P.O. Box 2000
                    Crum Lynne, PA 19022
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 17 of 18



                    TransUnion LLC
                    2 Baldwin Place
                    PO Box 1000
                    Chester, PA 19022


                    USAA Federal Savings Bank
                    Attn: Bankruptcy
                    9800 Fredericksburg Rd
                    San Antonio, TX 78288


                    USAA Federal Savings Bank
                    Attn: Bankruptcy
                    10750 Mcdermott Freeway
                    San Antonio, TX 78288


                    USAA Federal Savings Bank
                    Attn: Bankruptcy
                    9800 Fredericksburg Rd
                    San Antonio, TX 78288


                    USAA Federal Savings Bank
                    Pob 47504
                    San Antonio, TX 78265


                    USAA Federal Savings Bank
                    10750 Mc Dermott
                    San Antonio, TX 78288


                    USAA Federal Savings Bank
                    Pob 47504
                    San Antonio, TX 78265


                    Visions FCU
                    Attn: Bankruptcy
                    24 Mckinley Ave
                    Endicott, NY 13760


                    Visions FCU
                    Attn: Bankruptcy
                    24 Mckinley Ave
                    Endicott, NY 13760


                    Visions FCU
                    24 Mckinley Av
                    Endicott, NY 13760
Case 21-10499-JKS   Doc 1    Filed 01/21/21 Entered 01/21/21 15:29:27   Desc Main
                            Document      Page 18 of 18



                    Visions FCU
                    24 Mckinley Av
                    Endicott, NY 13760


                    Wells Fargo/Bob's Discount Furniture
                    Attn: Bankruptcy
                    Po Box 10438 Mac F8235-02f
                    Des Moines, IA 50306


                    Wells Fargo/Bob's Discount Furniture
                    Cscl Dispute Team N8235-04m
                    Des Moines, IA 50306


                    West Hudson Pulmonary Associates
                    816 Kearny Avenue
                    Kearny, NJ 07032-3148


                    Westlake Financial Services
                    Attn: Bankruptcy
                    Po Box 76809
                    Los Angeles, CA 90054


                    Westlake Financial Services
                    Attn: Bankruptcy
                    Po Box 76809
                    Los Angeles, CA 90054


                    Westlake Financial Services
                    4751 Wilshire Bvld
                    Los Angeles, CA 90010


                    Westlake Financial Services
                    4751 Wilshire Bvld
                    Los Angeles, CA 90010
